Citation Nr: 1013048	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  06-35 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a respiratory 
disorder, to include chronic obstructive pulmonary disease, 
as a result of exposure to herbicides, asbestos, chemicals 
and/or fumes.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1972 to February 
1979 with subsequent Army National Guard service from March 
1985 to April 1998. 

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from an August 2005 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Chicago, Illinois in which the RO 
denied the benefit sought on appeal.  Thereafter, the RO 
referred the case to the Board for appellate review.  The 
Board remanded the case to the RO for further development in 
December 2008 and again in September 2009.  The additional 
development has since been completed and the issue is now 
before the Board once again for adjudication.

The appellant testified at a personal hearing conducted at 
the RO before the undersigned in August 2008.  A transcript 
of the hearing has been associated with the claims file.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from 
January 1973 to March 1973 and is presumed to have been 
exposed to Agent Orange.

2.  The Veteran was exposed to asbestos and other chemicals 
in service while working as a mechanic.

3.  There is no competent evidence of a causal connection 
between the Veteran's respiratory disorder, to include 
chronic obstructive pulmonary disease (COPD), and service, 
to include any exposure to herbicide agents, asbestos or 
chemical fumes.




CONCLUSION OF LAW

A respiratory disorder, to include COPD was not incurred in 
or aggravated by active service, nor may it be presumed to 
have been so incurred or aggravated therein and was not 
incurred in or aggravated during a period of active duty for 
training.  38 U.S.C.A. §§ 101(21), (24), 1110, 1112, 5107 
(West 2002 & West 2009); 38 C.F.R. §§ 3.6, 3.303, 3.307, 
3.309, (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claim of entitlement to 
service connection for a respiratory disorder, to include 
COPD, as due to herbicide, asbestos and chemical exposure, 
VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2008).

Prior to the adjudication of the Veteran's claim, letters 
dated in December 2004 and May 2005 fully satisfied the duty 
to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim.  The letters informed the Veteran that additional 
information or evidence was needed to support his service 
connection claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In this case, the Veteran's service, VA, and private 
treatment records have been obtained, to the extent 
possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  The Board notes that the Veteran 
was afforded a VA examination in March 2009, in connection 
with his claim.  See 38 C.F.R. § 3.159(c)(4).  To that end, 
when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion 
is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  The Board finds that the VA opinion obtained in 
this case is adequate, as it was predicated on a full 
reading of the private and VA medical records in the 
Veteran's claims file and the statements of the appellant.  
The report also provides a complete rationale for the 
opinion stated, relying on and citing to the records 
reviewed as well as medical literature.  Nieves- Rodriguez 
v. Peake, 22 Vet. App. 295 (2008) (the probative value of a 
medical opinion comes from when it is the factually 
accurate, fully articulated, and sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  
38 C.F.R. § 3.159(c) (4).  

Since the Board has concluded that the preponderance of the 
evidence is against the Veteran's claim of service 
connection, any questions as to the appropriate disability 
rating or effective dates to be assigned are rendered moot 
and no further notice is needed.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to substantiate his claim 
and is familiar with the law and regulations pertaining to 
the claim.  See Desbrow v. Principi, 17 Vet. App. 207 
(2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Law and Analysis

In this case, the Veteran contends that his respiratory 
disorder, to include COPD, is related to service.  He has 
acknowledged that he smoked cigarettes heavily in the past; 
however, he believes that his current respiratory problems 
(to include his diagnosis of COPD) are related to (1) his 
exposure to herbicides in Vietnam during his active period 
of service, (2) his exposure to asbestos during the 
performance of his duties as a mechanic and/or (3) his 
exposure to other chemicals/fumes while working as a 
mechanic. 

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1110.  That an injury 
or disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).  

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the 
natural progress of the disease. 3 8 U.S.C.A. § 1153 (West 
2002); 38 C.F.R. § 3.306 (2009).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(b) (2009); Falzone v. 
Brown, 8 Vet. App. 398, 402 (1995).  Temporary or 
intermittent flare-ups of a preexisting injury or disease 
are not sufficient to be considered "aggravation in service" 
unless the underlying condition, as contrasted with 
symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 
306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 
(1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

For claims received by VA after June 9, 1998, a disability 
or death will not be considered service-connected on the 
basis that it resulted from injury or disease attributable 
to the veteran's use of tobacco products during service.  
See 38 U.S.C.A. § 1103 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.300 (2009).  

Thus, in order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Pond v. West, 12 Vet. App. 341, 
346 (1999) (holding that service connection requires 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury); 
Hickson v. West, 12 Vet. App. 247, 253 (1999)

Active military, naval, or air service includes any period 
of active duty for training (ACDUTRA) during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in line of duty, or any 
period of inactive duty training (INACDUTRA) during which 
the individual concerned was disabled or died from an injury 
incurred in or aggravated in line of duty.  See 38 U.S.C.A. 
§ 101(21) and (24); 38 C.F.R. § 3.6 (a) and (d).  ACDUTRA 
is, inter alia, full-time duty in the Armed Forces performed 
by Reserves for training purposes.  See 38 C.F.R. § 
3.6(c)(1).  It follows from this that service connection may 
be granted for a disability resulting from disease or injury 
incurred or aggravated while performing ACDUTRA, or from 
injury incurred or aggravated while performing INACDUTRA.  
38 U.S.C.A. §§ 101(24), 106, 1131.  The Board observes that 
38 U.S.C.A. § 101(24) was amended by the Veterans Benefits 
and Health Care Improvement Act of 2000, Pub. L. No 106-419, 
to additionally include within the definition of "active 
duty" any periods of inactive duty for training during which 
an individual becomes disabled or dies from an acute 
myocardial infarction, a cardiac arrest, or a 
cerebrovascular accident that occurred during such training.  
38 C.F.R. § 3.6 was also amended to reflect this change.  66 
Fed. Reg. 184, pgs. 48558- 48561 (effective November 1, 
2000).

Therefore, to establish status as a veteran entitled to VA 
disability compensation under the law based upon active duty 
for training, a claimant must establish that he is disabled 
due to injury or disease incurred in or aggravated during 
the line of duty during that ACDUTRA period.  38 U.S.C.A. §§ 
101(2), (24); 38 C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 
7 Vet. App. 466, 470-71 (1995).  If not, then the claimant 
does not qualify for any presumption of soundness or 
aggravation as to that period of service.  Paulson, supra.  
Similarly, the claimant is not entitled to the benefit of 
the legal presumptions pertaining to service connection for 
certain disabilities.  Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).  Further, the fact that a claimant may have 
established status as a veteran for purposes of other 
periods of service does not obviate the need to establish 
such status for purposes of the period of active duty for 
training where the claim for benefits is premised on that 
period of ACDUTRA.  Mercado- Martinez v. West, 11 Vet. App. 
415, 419 (1998).  The United States Court of Appeals for 
Veterans Claims (Court) has interpreted the provisions of 38 
U.S.C.A. § 101(24) as meaning that ACDUTRA will not be 
considered "active military, naval or air service" unless 
the claimant has previously established service connection 
for a disability incurred in such service.  Id.; Paulson, 
supra, Biggins, supra.  Since the appellant has not 
established service connection for a disability incurred in 
any period of ACDUTRA at issue in this case, favorable 
application of 38 C.F.R. §§ 3.307, 3.309 (presumption of 
service incurrence), 3.306 (presumption of aggravation), and 
38 U.S.C.A. §§ 1111, 1131 (presumption of soundness) 
regarding any period of ACDUTRA is not in order.

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending 
on May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  

If there is exposure, service connection is presumed for the 
following disorders: chloracne or other acneform disease 
consistent with AL amyloidosis; chloracne; type 2 diabetes; 
Hodgkin's disease; chronic lymphocytic leukemia (CLL); 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e); see also 72 Fed. Reg. 
21258-60 (May 7, 2009).  These diseases must become manifest 
to a degree of 10 percent or more at any time after service, 
except that chloracne or other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy must become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).  

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for: 
hepatobiliary cancers; oral, nasal, and pharyngeal cancer; 
bone and joint cancer; skin cancers (melanoma, basal, and 
squamous cell); breast cancer; female reproductive system 
cancer (cervix, uterus, ovary); testicular cancer; urinary 
bladder cancer; renal cancer; leukemia (other than chronic 
lymphocytic leukemia); abnormal sperm characteristics and 
infertility; spontaneous abortion; neonatal or infant death 
and stillbirth in offspring of exposed individuals; low 
birth weight in offspring of exposed individuals; birth 
defects (other than spina bifida) in offspring of exposed 
individuals; childhood cancer (including acute myelogenous 
leukemia) in offspring of exposed individuals; 
neurobehavioral disorders (cognitive and neuropsychiatric); 
movement disorders, including Parkinson's disease and 
amyotrophic lateral sclerosis; chronic peripheral nervous 
system disorders; respiratory disorders; gastrointestinal, 
metabolic, and digestive disorders (changes in liver 
enzymes, lipid abnormalities, ulcers); immune system 
disorders (immune suppression, autoimmunity); circulatory 
disorders; endometriosis; and effects of thyroid 
homeostasis; gastrointestinal tumors (esophagus, stomach, 
pancreas, colon, rectum); and brain tumors, or any other 
disability not specified.  See Notice, 72 Fed. Reg. 32395-
407 (June 12, 2007).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 
1991, Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the 
U.S. Court of Appeals for the Federal Circuit (Circuit 
Court) has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).  

As noted above, in order to prove service connection on a 
direct basis, the Veteran must show 1) medical evidence of a 
current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Pond, supra.

With regard to claims for service connection for asbestosis 
or other asbestos-related diseases, there is no specific 
statutory or regulatory guidance.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  
See Department of Veterans Benefits, Veterans' 
Administration, DVB Circular 21-88-8, Asbestos-Related 
Diseases (May 11, 1988).  The information and instructions 
contained in the DVB Circular have since been included in VA 
Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, 
ch. 1, section H, 29, referencing ch. 2, section C, 9) (last 
updated September 29, 2006) (hereinafter "M21-1MR").  Also, 
an opinion by VA's Office of General Counsel discusses the 
development of asbestos claims.  VAOPGCPREC 4-00.

VA must analyze the Veteran's claim of entitlement to 
service connection for conditions claimed as due to asbestos 
exposure under these administrative protocols using the 
specified criteria.  Ennis v. Brown, 4 Vet. App. 523, 527 
(1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The 
M21-1MR contains guidelines for the development of asbestos 
exposure cases.  Most relevant to this case, part (b) in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis, the most commonly occurring of which is 
interstitial pulmonary fibrosis or asbestosis. Inhaling 
asbestos fibers can also lead to pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate).

Section (c) notes as important that all persons with 
significant asbestosis develop cor pulmonale, heart disease 
secondary to disease of the lung or its blood vessels, and 
those who do not die from cancer often die from heart 
failure secondary to cor pulmonale.  Also of significance is 
that disease-causing exposure to asbestos may be brief, 
and/or indirect.

Section (d) notes that the latency period for development of 
disease due to exposure to asbestos ranges from 10 to 45 or 
more years between the first exposure and the development of 
the disease.

Section (e) provides that a clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  Symptoms and signs include 
dyspnea on exertion, end-respiratory rales over the lower 
lobes, compensatory emphysema, clubbing of the fingers at 
late stages, and pulmonary function impairment and cor 
pulmonale that can be demonstrated by instrumental methods.

The Veteran testified that he was exposed to herbicides 
while serving in Vietnam.  He also testified that he was 
exposed to asbestos and chemical fumes while working as a 
mechanic during service at a fuel and electrical shop in 
Nuremburg, Germany where he realigned asbestos brake shoes.  
He also reported that he worked as a full-time maintenance 
technician with the Illinois Army National Guard, as both a 
reservist and a civilian employee, for many years.  He 
indicated that he first started experiencing breathing 
problems and trouble sleeping in the "later eighties" during 
his Army National Guard service, but that he did not seek 
medical treatment for these problems until approximately 
1994.  

The Veteran's Form DD 214 shows he had three months of 
service in Vietnam from January 1973 to March 1973 and three 
years of service in Germany subsequent to his service in 
Vietnam.  His primary military occupational specialty (MOS) 
was listed as fuel and electrical systems repairman.  His 
secondary MOS was auto repairman and his related civilian 
occupation was auto mechanic.  The Veteran was a member of 
the Illinois Army National Guard from March 27, 1985 to 
April 27, 1998.  See Army National Guard Report of 
Separation and Record of Service.  In December 2008, the 
Board requested verification with regard to the Veteran's 
periods of ACDUTRA.  In a February 2009 response, the RO 
indicated that it could not verify exact dates of ACDUTRA 
and INACDUTRA, although some of periods of ACDUTRA appear to 
be verified including: June 14-29, 1985; June 14-28, 1986; 
May 30, 1987 to June 13, 1987; June 18, 1988 to July 2, 
1988; June 14-29, 1991, and June 15-29, 1996.  Service 
treatment records from the Veteran's service from 1985 to 
1997 have been obtained.  

Service treatment records from the Veteran's period of 
active duty from 1972 to 1979 show no complaints, treatment 
or diagnosis of a respiratory disorder.  Although the 
Veteran has reported the onset of his respiratory problems 
in the late 1980's, March 1985 and March 1989 reports of 
medical history show the Veteran indicated that he was in 
good health and had no shortness of breath or chest pain at 
that time.  A September 1996 record shows treatment for 
chest pain and breathing problems without diagnosis.  
Private treatment records show treatment for COPD, chronic 
bronchitis, asthma and emphysema in 1997.  In a September 
1997 treatment record, Dr. F.E. diagnosed COPD with chronic 
bronchitis, mostly associated from smoking.  The Veteran 
reported for evaluation because of his progressive shortness 
of breath which had been going on for a month or up to a 
year; he reportedly was progressively getting worse and was 
short of breath in less than a couple of blocks or one 
flight of steps.  The Veteran gave a history that he was 
thought to have possible asthma and emphysema.  He was noted 
to have worked as a mechanic in an auto shop and to have 
worked around asbestos for approximately 6 or 7 years.  It 
was also noted that he was a heavy smoker who used to smoke 
three packs of cigarettes per day and was then down to 1 1/2 
packs per day.  The examiner then advised the Veteran to 
stop smoking.  

A December 1997 recommendation for medical review indicated 
that the Veteran should be found unfit for National Guard 
duty due to a history of COPD, chronic bronchitis, emphysema 
and chronic alcohol abuse.  Associated service records show 
that the Veteran had been unable to pass APFT since 1994 and 
that he had provided medical documentation which did not 
allow him to be tested during most of the 1996 inactive duty 
training periods.  It was noted that he was not physically 
able to perform his military duties for the entire annual 
training period during 15-29 June 1996.  In February 1998, a 
Medical Duty Review Board found the Veteran unfit for 
service retention, due to COPD and chronic bronchitis.  

In March 2009, the Veteran was afforded a VA examination.  
During the examination, the Veteran reported an 
approximately 30 year smoking habit of one to three packs 
per day.  The Veteran reported that he started smoking at 
age 18 (in 1971) and stopped in October 2008.  The examiner 
noted the Veteran's history of treatment for COPD, chronic 
bronchitis, and emphysema.  Upon examination, the examiner 
reviewed the Veteran's complete medical history and 
referenced an October 2008 chest x-ray showing normal 
findings with the exception of calcified bilateral hilar 
lymph nodes with small bilateral calcified pulmonary 
granulomas.  Lungs were noted to be clear.  Again, the 
current March 2009 chest x-ray showed heart and pulmonary 
vascularity within normal limits.  The lungs were noted to 
be clear of evidence of infiltrates or effusions.  The 
examiner noted bilateral calcified granulomas and calcified 
hilar lymph nodes.  The impression showed no evidence of 
acute lung disease.  There was no evidence of asthma.  The 
examiner diagnosed COPD due to tobacco abuse and concluded, 
in essence, that the Veteran's COPD was not likely related 
to active service, including exposure to herbicides, any 
other chemical or asbestos.  The examiner reasoned that 
medical literature showed a strong association between 
tobacco smoking and COPD.  He noted no demonstrated 
association between herbicides and COPD.  Furthermore, he 
noted that asbestos exposure results in restrictive lung 
disease, not COPD, and there were no findings consistent 
with restrictive lung disease.  Moreover, the examiner 
opined that the Veteran's COPD was likely related to his 30 
year long history of smoking.

With regard to the Veteran's claim of herbicide exposure 
during service, records confirm service in Vietnam from 
January 1973 to March 1973, thus exposure to herbicides is 
presumed.  However, based on the medical evidence of record, 
the Board finds that the Veteran's respiratory disorder, to 
include a diagnosis of COPD, does not fall within the 
category of presumptive diseases set forth in 38 C.F.R. § 
3.309(e).  Therefore, service connection cannot be granted 
on a presumptive basis.  However, the claimant is not 
precluded from establishing service connection with proof of 
direct causation.  Combee, supra.

With regard to the Veteran's claim of exposure to asbestos 
and other chemicals, the Veteran's service records, to 
include his form DD 214, show he worked as a repairman and 
auto mechanic for many years during service.  He reported 
exposure to asbestos and other chemical fumes while 
servicing brake shoes while working as a mechanic.  In light 
of the Veteran's military occupational specialty as a 
repairman and auto mechanic, and the probability that he 
worked around asbestos lined brake shoes, the Board finds 
his contention with regard to in-service asbestos exposure 
credible and consistent with his service.  For these 
reasons, in-service exposure to asbestos and other chemical 
fumes is conceded.  

The Board must now determine whether the Veteran's 
respiratory disorder, to include COPD, is related to 
directly related to service, to include as due to herbicide, 
asbestos and/or chemical exposure.  As noted above, the 
March 2009 VA examiner provided a negative medical nexus 
opinion.  The examiner stated that COPD was more likely 
related to the Veteran's 30 year smoking history and less 
likely related to service.  Specifically, the examiner noted  
medical literature showing a strong association between 
tobacco smoking and COPD and no association between 
herbicides and COPD.  Furthermore, the examiner noted that 
asbestos exposure results in restrictive lung disease, not 
COPD.

With regard to the March 2009 VA examiner's opinion, the 
Board finds the opinion probative because it is based on a 
review of the claims file as well as medical literature and 
provides supporting rationale.  Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (holding that factors for assessing 
the probative value of a medical opinion included the 
physician's access to the claims file and the thoroughness 
and detail of the opinion); see also Guerrieri v. Brown, 4 
Vet. App. 467, 470-71 (1993) (holding that the probative 
value of medical opinion evidence is based on the personal 
examination of the patient, the knowledge and skill in 
analyzing the data, and the medical conclusion reached); see 
also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) 
(the probative value of a medical opinion comes from when it 
is the factually accurate, fully articulated, and sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed).  Although the 2009 VA examiner's 
medical nexus opinion was limited to a discussion of COPD, 
the opinion is deemed adequate as it was based on a review 
of the Veteran's past history of treatment for other 
respiratory disorders such as chronic bronchitis and 
emphysema.  Therefore, the Board finds that the VA 
examiner's opinion contemplated the Veteran's complete 
disability picture with regard to his respiratory disorders 
and current diagnosis.  Additionally, the Board notes no 
competing medical opinion of record.  Moreover, the 2009 VA 
examiner's opinion is supported by a September 1997 private 
treatment record showing COPD due to a history of smoking.  
Thus, the most probative medical evidence of record shows no 
relationship between the Veteran's respiratory disorder, to 
include COPD, and service, to include exposure to 
herbicides, asbestos or other chemicals.  Rather, the 
evidence shows a connection to the Veteran's history of 
smoking.  As noted above, while the Veteran may have smoked 
on active duty and during his periods of ACDUTRA which 
caused his COPD, this may not be the basis of an award of 
service connection.  38 U.S.C.A. § 1103 (West 2002) (a 
disability shall not be considered to have resulted from 
personal injury suffered or disease contracted in the line 
of duty in active military service on the basis that it 
resulted from injury or disease attributable to the use of 
tobacco products by the veteran during service).  Therefore, 
service connection is not warranted.

The Board has considered whether it is shown that the 
Veteran's COPD had its onset during a period of ACDUTRA or 
was aggravated during such training.  The RO has been unable 
to verify all periods of ACDUTRA, and it appears that in 
1997, the Veteran was found unfit to perform his National 
Guard duties due, in part, to COPD.  Regardless, it does not 
appear that such a diagnosis was made during a qualifying 
period of training.  Treatment for a respiratory disorder is 
shown as early as 1994 with a diagnosis of COPD in 1997.  
Further, as to whether aggravation of COPD was shown during 
such a qualifying period, the Board reiterates that a 
medical nexus is required to establish service connection.  
See Pond, supra.  In this case, the 2009 VA examiner opined 
that the Veteran's respiratory disorder was not related to 
service, but was related to a history of smoking, and 
because service connection is precluded for this disorder on 
that basis, a favorable decision cannot be made in this 
case.  There is no competent evidence that the Veteran's 
respiratory disorder was caused or aggravated by active 
service or a period of ACDUTRA and a grant of service 
connection is not warranted.  See Pond, supra.  

With respect to the Veteran's own contentions that a 
respiratory disorder, to include COPD, is related to 
service, a layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a 
diagnosis of a specific disability and a determination of 
the origins of a specific disorder).  Lay testimony is 
competent, however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection." 

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007). 

In this case, the Board finds the Veteran's contentions 
regarding the etiology of his respiratory disorder, to 
include COPD, are of little probative weight given his lack 
of demonstrated medical expertise.  The Board finds that the 
greatest probative weight should be accorded the 2009 VA 
examiner's opinion which does not establish a relationship 
between the Veteran's COPD and service, but relates the 
Veteran's COPD to his 30 year smoking history.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim of entitlement to 
service connection for a respiratory disorder, to include 
COPD.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).





ORDER

Entitlement to service connection for a respiratory 
disorder, to include COPD, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


